IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00132-CR

KRISTINA MARIE GAMMILL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 36768CR


                          MEMORANDUM OPINION


      Kristina Marie Gammill was convicted of possession of marijuana and sentenced

to 730 days in state jail. TEX. HEALTH & SAFETY CODE ANN. § 481.121 (West 2010). We

have been copied with a notice to the trial court, with an attached affidavit signed by

Gammill, that Gammill wishes to withdraw her notice of appeal. Although normally a

motion to dismiss an appeal signed by counsel for the appellant and the appellant

personally is filed with the appellate court, we find that this notice to the trial court
with the attached affidavit of Gammill substantially complies with the appellate rule

regarding dismissal of an appeal. See TEX. R. APP. P. 42.2(a).

       Accordingly, this appeal is dismissed.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 15, 2013
Do not publish
[CR25]




Gammill v. State                                                               Page 2